Order affirmed, with ten dollars costs and disbursements. Memorandum: We believe that plaintiff’s first alleged cause of action, which defendants challenge under rule 106, subdivision 5, of the Rules of Civil Practice, contains allegations which sufficiently plead a cause of action for malicious wrong. (Miller v. Spitzer, 224 App. Div. 39, 40-41; Bob v. Hecksher, 235 id. 82, 83-84; Herman v. Gutman, 244 id. 694, 696.) All concur. (The order denies defendants’ motion to dismiss the complaint, in an action for malicious wrong.) Present — Sears, P. J., Crosby, Lewis, Cunningham and Dowling, JJ.